Dismissed and Memorandum Opinion filed December 15, 2005








Dismissed and Memorandum Opinion filed December 15,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01105-CV
____________
 
TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, 
INSTITUTIONAL DIVISION, Appellant
 
V.
 
STANLEY WAYNE
GARNER, Appellee
 

 
On Appeal from the
23rd District Court
Brazoria County,
Texas
Trial Court Cause
No.9610637
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an order signed September
15, 2005.  On December 7, 2005, appellant
filed an unopposed motion to dismiss the appeal because unresolved fact questions remain in dispute. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 15, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.